Case 1:17-cv-00110-CG-B Document 78 Filed 01/02/20 Pagelof6 PagelD#: 794
IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF ALABAMA
SANTANGELO VINCENT, AIS #272282, *
Plaintiff, *
vs. * CIVIL ACTION NO. 17-00110-CG-B
JEFFERSON DUNN, et al., *
Defendants. *

TO: Charles R. Diard, Jr., Clerk

I acknowledge receipt of your request that I waive service of a summons in the above
action. I have also received a copy of the complaint in this action, a copy of the Court’s order
commencing this action, two copies of this instrument, and a means by which I can return the
signed waiver to you without cost to me.

I agree to save to cost of service of a summons and an additional copy of the complaint in
this lawsuit by not requiring that I be served with judicial process in the manner provide by Rule
4.

I will retain all defenses or objections to the lawsuit or to the jurisdiction or venue of the
court except for objections based on a defect in the summons or in the service of the summons.

I understand that a judgment may be entered against me (or the party on whose behalf I
am acting) if an answer is not served upon you within 60 days after November 4, 2019, or within
90 days after that date if the request was sent outsid they nited States.

  
   

 

 

 

Zi __
ate Signature
Printed/Typed Name: Cordaro Melton
[as ]
fof ]
Address

DUTY TO AVOID UNNECESSARY COSTS OF SERVICE OF SUMMONS

Rule 4 of the Federal Rules of Civil Procedure requires certain parties to cooperate in saving unnecessary costs of service of the
summons and complaint. A defendant located in the United States who, after being notified of an action and asked to waive service of summons,
fails to do so will be required to bear the cost of such service unless good cause be shown for its failure to sign and return the waiver.

It is not good cause for a failure to waive service that a party believes that the complaint is unfounded, or that the action has been
brought in an improper place or in a court that lacks jurisdiction over the subject matter of the action or over its person or property. A party who
waives service of the summons retains all defenses and objections (except any relating to the summons or to the service of the summons), and
may later object to the jurisdiction of the court or to the place where the action has been brought.

A defendant who waives service must within the time specified on the waiver form serve on the plaintiff=s attomey (or unrepresented
plaintiff) a response to the complaint and must also file a signed copy of the response with the court. If the answer or motion is not served within
this time, a default judgment may be taken against that defendant. By waiving service, a defendant is allowed more time to answer than if the
summions had been actually served when the request for waiver of service was received.

STEN PE: T de. 2 NEP OWS
Case 1:17-cv-00110-CG-B Document 78 Filed 01/02/20 Page2of6 PagelD #: 795

IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF ALABAMA

SANTANGELO VINCENT, AIS #272282,

Plaintiff, *
VS. * CIVIL ACTION NO. 17-00110-CG-B
JEFFERSON DUNN, et al., E

Defendants. *

TO: Charles R. Diard, Jr., Clerk

1 acknowledge receipt of your request that 1 waive service of a summons in the above
action. I have also received a copy of the complaint in this action, a copy of the Court’s order

commencing this action, two copies of this instrument, and a means by which I can return the
signed waiver to you without cost to me.

I agree to save to cost of service of a summons and an additional copy of the complaint in

this lawsuit by not requiring that I be served with judicial process in the manner provide by Rule
4.

I will retain all defenses or objections to the lawsuit or to the jurisdiction or venue of the
court except for objections based on a defect in the summons or in the service of the summons.

I understand that a judgment may be entered against me (or the party on whose behalf

am acting) if an answer is not served upon you within 60 days after November 4, 2019, or within
90 days after that date if the request was sent outside the United States.

 

W- ott ‘ Lepitd (" A otuee 23
Date c

; Signature
Printed/Typed Name: Lt. Larry McCovery

fas Coradbional Lieutenant

__]
[of Bee Easterling Grrach anal Faulty |
BOP Uleata Dr“ C12 AL 3607

Address

DUTY TO AVOID UNNECESSARY COSTS OF SERVICE OF SUMMONS

Rule 4 of the Federal Rules of Civil Procedure requires certain parties to cooperate in saving unnecessary costs of service of the
summons and comptaint. A defendant located in the United States who, alter being notified of an action and asked to waive service of summons,
fails to do so will be required to bear the cost of such service unless good cause be shown for its failure to sign and return the waiver,

tis net good cause for a failure to waive service that a party believes that the complaint is unfounded, or that the action has been
brought in an improper place or in a court that lacks jurisdiction over the subject matter of the action or over its person or property. A party who
waives service of the summons retains ali defenses and objections {except any relating to the summons or to the service of the summons), and
may later object to the jurisdiction ef the caurt or to the place where the action has been brought.

A defendant who waives service must within the time specified on the waiver form serve on the plaintiff=s attorney (or unrepresented
plaintiff} a response to the complaint and must also file a signed copy of the response with the court. If the answer or motion is not served within

this time, a default judement may be taken against that defendant, By waiving service, a defendant is allowed more time to answer than if the
summons had been actually served when the request for waiver of service was received.

NoP an

eT ade. 2

STUMSH P
Case 1:17-cv-00110-CG-B Document 78 Filed 01/02/20 Page 3 of 6

IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT GF ALABAMA

SANTANGELO VINCENT. AIS #272282. *

Plaintiff. . s
vs. * CIVIL ACTION NO. 17-00110-CG-B
JEFFERSON DUNN, et al. e

Defendants. %

YO: Charles R. Diard, Jr. Clerk

I acknowledge receipt of your request that I waive service of a summons in the above
action. | have also received a copy of the complaint in this action, a copy of the Court’s order
commencing this action, two copies of this instrument, and a means by which I can return the
signed waiver to you without cost to me.

| agree to save to cost of service of a summons and an additional copy of the complaint in

this lawsuit by not requiring that I be served with judicial process in the manner provide by Rule
4.

| will retain all defenses or objections to the lawsuit or to the jurisdiction or venue of the
court except for objections based on a defect in the summons or in the service of the summons.

I understand that a judgment may be entered against me (or the party on whose behalf 1
am acting) if an answer is not served upon you within 60 days after November 4, 2019, or within

90 days after that date if the request was sent oujside the Unit
ihr ft4 n'a
Date t) Signature

Printed/Typed Name: Gregory Patterson

 

 

 

 

[as ]
{of j
Address

DUTY TO AVOLD UNNECESSARY COSTS OF SERVICE OF SUMMONS

Rute 4 of the Federal Rules of Civil Procedure requires ceriam parties to cooperatc in Savmg unnecessary Casts of service of the
summons and complaint. A defendant focated in the United States who, afler beng notified of an action and asked to waive service of surumons,
fails to do so will be required to bear the cost pf such service unless good cause be shown for its failure to sign and. return the waiver.

it is not good cause lor a failure to waive service that a party believes that the complaint is unfounded, or that the action has been
brought im an improper place or in a court that facks jurisdiction over the subject matter of the action of over its person or property. A party who
waives service of the summons retains all defenses and objections (except any relating to the summons or io the service of the summons). and
may later object to the jurisdiction of the court or to the place where the action has been brought.

A defendant who waives service must within the time specified on the waiver form serve on the plamtiff=s attomey (or unrepresented
plaintstT} @ response to the complaint aud must alse file a signed copy of the response with the court. If the answer or motion is not served within
ihis time, a default judgment may be taken against that defendant. By waiving service, a defendant is allowed more time io answer than if the
summons had been actually served when the request for waiver of service was recerved.

PagelD #: 796

Tad02. 2 NOP ars

a
Lt

STMUOSA P

 
Case 1:17-cv-00110-CG-B Document 78 Filed 01/02/20 Page4of6 PagelD #: 797

IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF ALABAMA

SANTANGELO VINCENT, AIS #272282, 7

Plaintiff, ®
vs. * CIVIL ACTION NO. 17-00110-CG-B
JEFFERSON DUNN, et al., is

Defendants. =

TO: Charles R. Diard, Jr., Clerk

I acknowledge receipt of your request that I waive service of a summons in the above
action. I have also received a copy of the complaint in this action, a copy of the Court’s order

commencing this action, two copies of this instrument, and a means by which | can return the
signed waiver to you without cost to me.

I agree to save to cost of service of a summons and an additional copy of the complaint in

this lawsuit by not requiring that I be served with judicial process in the manner provide by Rule
4.

I will retain all defenses or objections to the lawsuit or to the jurisdiction or venue of the
court except for objections based on a defect in the summons or in the service of the summons.

I understand that a judgment may be entered against me (or the party on whose behaif I
am acting) if an answer is not served upon you within 60 days after November 4, 2019, or within
90 days after that date if the request was sent outside the United States.

/ Bee 7 ? ;
Date Signature
Printed/Typed Name: Clifton Sanders

 

 

 

[as ]
[of ]
Address

DUTY TO AVOID UNNECESSARY COSTS OF SERVICE OF SUMMONS

Rule 4 of the Federal Rules of Civil Procedure requires certain parties to cooperate in saving unnecessary costs of service of the
summons and complaint. A defendant located in the United States who, after being notified of an action and asked to waive service of summions,
fails to do so will be required to bear the cost of such service unless good cause be shown for its failure to sign and return the waiver.

It is not good cause for a failure to waive service that a party believes that the complaint is unfounded, or that the action has been
brought in an improper place or in a court that lacks jurisdiction over the subject matter of the action or over its person or property. A party who
waives service of the summons retains all defenses and objections (except any relating to the summons or to the service of the summons), and
may later object to the jurisdiction of the court or to the place where the action has been brought.

A defendant who waives service must within the time specified on the waiver form serve on the plaintiff=s attorney (or unrepresented
plaintiff) a response to the complaint and must also file a signed copy of the response with the court. If the answer or motion is not served within
this time, a default judgment may be taken against that defendant. By waiving service, a defendant is allowed more time to answer than if the
summons had been actually served when the request for waiver of service was received.

.c2 NOP on

ot
wh

{

Wats PE: T Wa C

r
3
Case 1:17-cv-00110-CG-B Document 78 Filed 01/02/20 Page5of6 PagelD #: 798

IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF ALABAMA

SANTANGELO VINCENT, AIS #272282, *

Plaintiff, 7
VS. * CIVIL ACTION NO. 17-00110-CG-B
JEFFERSON DUNN, et al., *

Defendants. *

TO: Charles R. Diard, Jr., Clerk

I acknowledge receipt of your request that I waive service of a summons in the above
action. I have also received a copy of the complaint in this action, a copy of the Court’s order
commencing this action, two copies of this instrument, and a means by which I can return the
signed waiver to you without cost to me.

I agree to save to cost of service of a summons and an additional copy of the complaint in
this lawsuit by not requiring that I be served with judicial process in the manner provide by Rule
4.

I will retain all defenses or objections to the lawsuit or to the jurisdiction or venue of the
court except for objections based on a defect in the summons or in the service of the summons.

I understand that a judgment may be entered against me (or the party on whose behalf I
am acting) if an answer is not served upon you within 60 days after November 4, 2019, or within
90 days after that date if the request was sent outside the United States.

1h rH f, f Ty rN

CW thA ¥% 4/ fue

Date Signature
Printed/Typed Name: Corbin Tunstall

   

 

 

 

 

[as : ]
[of ]
Address

DUTY TO AVOID UNNECESSARY COSTS OF SERVICE OF SUMMONS

Rule 4 of the Federal Rules of Civil Procedure requires certain parties to cooperate in saving unnecessary costs of service of the
summons and complaint. A defendant located in the United States who, after being notified of an action and asked to waive service of summons,
fails to do so will be required to bear the cost of such service unless good cause be shown for its failure to sign and return the waiver.

It is not good cause for a failure to waive service that a party believes that the complaint is unfounded, or that the action has been
brought in an improper place or in a court that lacks jurisdiction over the subject matter of the action or over its person or property. A party who
waives service of the summons retains all defenses and objections (except any relating to the summons or to the service of the summons), and
may later object to the jurisdiction of the court or to the place where the action has been brought.

A defendant who waives service must within the time specified on the waiver form serve on the plaintiff=s attomey (or unrepresented
plaintiff) a response to the complaint and must also file a signed copy of the response with the court. If the answer or motion is not served within
this time, a default judgment may be taken against that defendant. By waiving service, a defendant is allowed more time to answer than if the
summons had been actually served when the request for waiver of service was received.

[asus

TadQe. 2 NY

WO0SH PES

ce
a
 

Case 1:17-cv-00110-CG-B Documen
STATE OF ALABAMA

OFFICE OF
ATTORNEY GENERAL
SO1 WASHINGTON AVENUE | P.O. Box 300152
MONTGOMERY, ALABAMA 36130-0152

United States District Court
Southern District of Alabama
155 St. Joseph Street
Mobile, AL 36602

kl tft engl

 

 
